LOCO`|O§U'|-I>OJN-\

NNNN|\)NN_\_\_\_\*_\_\_\_\_\
O)U'|-L(.Ql\)-\O(Q@NO§U`|-ROJN-\O

Case 2:18-cv-00470-RSL Document 18 Filed 02/01/19 Page 1 of 3

The Honorable Robert S. Lasnik

UN|TED STATES D|STR|CT COURT
WESTERN D|STR|CT OF WASH|NGTON

AT SEAT|'LE

TERESA and MARK GODFREY Case No. 2:18-cv-00470-RSL

P|aintiff,
v. ST|PULATED JUDGMENT OF
D|SM|SSAL

RAY KLE|N, lNC., dba PROFESS|ONAL

CRED|T SERV|CE
Defendant.

 

lT lS HEREBY ST|PULATED by and between the parties that all of plaintiffs’
claims against defendant shall be dismissed With prejudice and Without attorney’s fees

or costs to any of the parties.

DATED: January 31, 2019

 

 

ANDERsoN SANT|AGO, PLLC CosGRAvE VERGEER KESTER LLP

LS/ Ti¢lgr Sagfigao L$Mo_b_e£E_.&abido

Jason Anderson, WSBA # 38014 Robert E. Sabido, WSBA # 29170
Tyler Santiago, WSBA # 46004 Timothy J. Fransen, WSBA # 51110
Attorneys for Plaintiffs Attorneys for Defendant

Based on the parties’ stipulation, it is
///
///

Cos rave Ver eerKester LLP
Page 1 - ST|PULATED JUDGMENT OF D|SM|SSAL An°?neys g

888 SW Fifth Avenue, Suite 500

Port|and, Oregon 97204

Te|ephone: (503) 323-9000

Facsimils: (503) 323-9019

Case 2:18-cv-00470-RSL Document 18 Filed 02/01/19 Page 2 of 3

1 ADJUDGED that all of plaintiffs’ claims against defendant are dismissed With

prejudice and without attorney’s fees or costs to any of the parties.

DATED: i Q)D.S ,2019

ill/WSW

Robe'rt S. Lasnik

2

3

4

5

6

7 United States District Court Judge
8
9

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Cos rave Ver ear Kester LLP
Page 2 - ST|PULATED JUDGMENT OF D|SM|SSAL Anmgneys g

888 SW Fifth Avenue. Suite 500

Portland, Oregon 97204

Telephcne: (503) 323-9000

Facsimi|e: (503) 323-9019

